BELLINGT'IR, District. Judge.
This is a suit by a resident and citizen of the state of Oregon against the sheriff of Multnomah county to restrain the collection of certain taxes for which the sheriff has a warrant, and under which he threatens to sell complainant’s properly for unpaid assessments. The substance of the complaint is that the tax and proceeding are not authorized by the law’ of the state in pursuance of which the sheriff is acting, and that to permit the sale of the complainant's property in the manner threatened would be to take his property “without due or any process of law, and in violation of section 1 of article 14 of the constitution of the United States of America, in that the same would abridge the privileges and immunities of the complainant, and deprive him of his real properties,” described in the complaint, “without due protection of law.” The fourteenth amendment has reference exclusively to state action, and not to any action by individuals. It is a prohibition, upon the state to “make or enforce any law which, shall abridge the privileges or immunities of citizens of the United States,” or which shall “deprive any person of life, liberty, or property without due process of law.” It prohibits state legislation in violation of these rights. It does not refer to any action by private individuals (Virginia v. Rives, 100 U. S. 318; U. S. v. Cruikshank, 92 U. S. 542; Civil Rights Cases, 109 U. S. 11, 3 Sup. Ct. 18), otherwise every invasion of the rights of one person by another would be cognizable in the federal courts under this amendment. The questions sought to be presented in this case relate to the interpretation to he given a law of the state, and the complaint is that this law is being misinterpreted and misapplied, to the injury of the plaintiff in his rights of properly. In all such cases, where there is not the requisite *850diverse citizenship and amount in controversy to give the court jurisdiction, the remedy for the injuries complained of is in the state courts. The bill of complaint is dismissed.